DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reopen Prosecution
In view of the PTAB Decision mailed on 03/17/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, Applicant must exercise one of the following two options:
(1) file a Reply under 37 CFR 1.111 (if this Office Action is non-final) or a reply under 37 CFR 1.113 (if this Office Action is final); or
(2) initiate a new Appeal by filing a Notice of Appeal under 37 CFR 41.31 followed by an Appeal Brief under 37 CFR 41.37. The previously paid Notice of Appeal fee and Appeal Brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then Applicant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner has approved of reopening prosecution by signing below.
A Technology Center Group Director has approved of reopening prosecution by signing below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 49-54 and 57-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 49 recites the limitation “an indicator object indicating the relocation of the text input portion appears at a position higher than the second position while the text input portion is relocated”. Applicant’s use of three rectangles in Fig. 1C as a teaching for “an indicator object” is incorrect since these rectangles are used in the figure to indicate animated motion of a text box and a keyboard and are not unambiguously disclosed as themselves being objects (meaning distinct, programmed, user interface elements)1 of the displayed graphical user interface on the device. See the original SPEC, which is silent about this alleged feature.
File wrapper estoppel prevents Applicant from retroactively imparting concreteness and function to these shapes, which were earlier admitted to not represent any object (meaning a distinct, programmed, user interface element) appearing within the displayed graphical user interface. See Claim 1 as amended on 06/30/2017, especially lines 9-10, “a blank screen is provided within an area of the display in which the user interface screen has been displayed before moving the user interface screen downward” (emphasis added). Applicant’s history of referring to the space above the downwardly-moving user interface screen as blank raises uncertainty regarding whether the three rectangles would be actually displayed within the user interface as it appears on the screen of Applicant’s device, or whether the three rectangles are merely drawn in the figures to represent animation, rather than to represent any distinct, programmed element appearing within the displayed graphical user interface.
Prior to PTAB’s decision dated 03/17/2022, the limitation “object” was broadly interpreted to refer to any object (according to the plain meaning of the word object). Such an interpretation might include non-functional descriptive matter. In PTAB’s decision dated 03/17/2022, the Board clarified that the limitation “object” must be interpreted according “to its ordinary meaning and broadest reasonable interpretation. … The ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention” (see page 6, citations omitted). Consequently, the interpretation of the limitation “object” in Applicant’s claims is currently “The technical meaning of the term “object” as it relates to graphics” (see pages 6-7), rather than the broader plain meaning of the word object in general conversational use. 
Applicant has not clearly and unambiguously stated whether or not the three rectangles would be displayed to appear on the screen of Applicant’s device. If, arguendo, Applicant’s three rectangles had been disclosed as being actually displayed on the screen of Applicant’s device, those three actually displayed rectangles might have constituted an object according to its plain meaning in general conversational use; however, those three rectangles would still not constitute an “object” interpreted according to “the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention”. PTAB is clear that the “under the broadest reasonable interpretation one skilled in the art would understand that the claim 49 term of an “object” refers to a distinct, programmed, element of the user interface” (see page 7, emphasis in original). No interaction whatsoever between the user and these three rectangles has been disclosed by Applicant. Hence, even if those three rectangles were somehow found to be distinct and programmed, said three rectangles are not a user interface element. 
Ergo, Fig. 1C is insufficient to satisfy the written description requirement for the limitation “an indicator object indicating the relocation of the text input portion appears at a position higher than the second position while the text input portion is relocated” in claim 49 (emphasis added).
Other rejected claims lack written description by virtue of dependency from independent claim 49.
For prior art examination purposes, the limitation “object” shall be interpreted as being a distinct, programmed, user interface element.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 49, 51-53, and 58-59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MMSMM (published on Jun 24, 2011 at https://www.youtube.com/watch?v=uPgo8UzhFIY) in view of Kluttz et al (US 20120311466 A1) and further in view of Son et al (US 20100097321 A1) and Wagner (US 20120023453 A1).
As recited in claim 49, MMSMM shows an electronic device comprising: a display (touchscreen); and a controller (inherently) configured to: display, via the display (touchscreen), a user interface screen (see appearance of display one second into the video, for example), the user interface screen (see appearance of display one second into the video, for example) including a plurality of icons (globe is an icon, camera is an icon) and a text input portion (text input box), the text input portion (text input box) being located in a first position (see position of text input box at 0:01) of the display (touchscreen); in response to a first input (“hold your finger and drag down”; see downward swipe at 2 seconds into the video), relocate (see downward movement of user interface screen during 0:02) the text input portion (text input box) from the first position (see position of text input box during 0:01) to a second position (see position of text input box during 0:03) of the display (touchscreen), remove at least one first icon (globe) of the plurality of icons (including globe and camera), and relocate (see downward movement of camera icon) at least one icon (camera) of the plurality of icons, the second position (see position of text input box during 0:03) of the display (touchscreen) being lower (compare lower text input box position in 0:03 to higher text input box position in 0:01) than the first position (see position of text input box at 0:01); and in response to a second input (see tap in text input box at beginning of 0:04) detected in the relocated text input portion (text input box), relocate (see upward movement of the text input box in response to a tap in the text input box) the text input portion (text input box) from the second position (see position of text input box during 0:03) to the first position (see position of text input box during 0:04, which is the same position where the text input box appears during 0:01) and display, via the display (touchscreen), a keyboard (“The keyboard will pop up.”) provided in a third position (see position of keyboard at the end of 0:04) of the display (touchscreen), the third position (see position of keyboard at the end of 0:04) of the display (touchscreen) being lower than (compare lower position of keyboard to higher position of text input box at the end of 0:04) the first position (see position of text input box during 0:04, which is the same position where the text input box appears during 0:01).
	As recited in claim 49, MMSMM is silent regarding whether said icons are application icons that can execute application programs.
	As recited in claim 49, Kluttz et al show a plurality of application icons (see Figs. 2A-2B) that can execute application programs (“application icons (apps1-5) which the user may select to open. An example application may be a web browser” [0024])
	Moreover, the Examiner finds that application icons were predictable at the time of the alleged invention.
	It would have been obvious to one of ordinary skill in the art at the time the alleged invention was made to substitute an application icon of a plurality of application icons in place of the second icon of MMSMM. The rationale is as follows: one of ordinary skill in the art would have had reason to empower the user to select application icons to open application programs as taught by Kluttz et al [0024].
	As recited in claim 49, MMSMM is further silent regarding whether an indicator object indicating the relocation of the text input portion appears at a position higher than the second position while the text input portion is relocated.
	As recited in claim 49, Son et al disclose a graphical user interface including a keyboard wherein downward movement of keys opens up space on the graphical user interface, wherein “An indicator related to particular information may also be displayed on an empty space which is newly generated when the shape of the virtual keypad is changed” [0152]. The “indicator” of Son et al is construed as a distinct, programmed, user interface element appearing on the display of Son et al.
	Furthermore, as recited in claim 49, Wagner shows arrows (See arrows in Fig. 5H, for example, wherein said arrows indicate relocation.) located above, and indicating relocation of, keyboards, drop down menus, text boxes, and other user input elements. 
	Moreover, the Examiner finds that indicator objects (meaning distinct, programmed, user interface elements) in an empty space generated above an input element indicating relocation of a downwardly moving input element were predictable at the time of the alleged invention.
	It would have been obvious to one of ordinary skill in the art to locate an indicator object indicating relocation in an empty space generated above the downwardly-moving text input box of MMSMM as suggested by Son et al and Wagner. The rationale is as follows: A person of ordinary skill in the art would have had reason to locate an indicator object (meaning a distinct, programmed, user interface element) indicating relocation of the downwardly-moving text input box of MMSMM in an empty space generated by the downward movement in order to use an otherwise empty space to communicate information to the user as suggested by Son et al (“An indicator related to particular information may also be displayed on an empty space which is newly generated when the shape of the virtual keypad is changed” [0152]) and Wagner (see arrows indicating relocation of keyboards, drop down menus, text boxes, and other user input elements in Fig. 5H, for example).
As recited in claim 51, MMSMM shows that the first input comprises a user input on the user interface screen (“hold your finger and drag down”; see downward swipe in the user interface screen at 2 seconds into the video).
As recited in claim 52, MMSMM shows that the first input (“hold your finger and drag down”) on the user interface screen comprises a touch input having a pattern (“drag down” is a pattern) which is made in a form of a designated shape (see shape of gesture input by the user’s finger) by a user's finger (insofar as the user’s left thumb is a finger), wherein the pattern is set to move (compare position of “Test” during a middle of 0:02 to position of “Test” during an end of 0:02) the user interface screen (it is noted that “Test” is part of the user interface screen) being displayed (see screen).
As recited in claim 53, MMSMM is silent regarding whether the touch input having the pattern includes the touch input having the pattern which is made over a portion of the plurality of application icons. 
There is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
The Examiner finds that the recited location was predictable at the time of the alleged invention.
It would have been obvious to one of ordinary skill in the art at the time the alleged invention was made to arrive at the recited location in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at the recited location responsive to user testing and expressed preferences so as to form an intuitive interface which is user friendly as is notoriously well known in the art.
Regarding claim 58: The limitation “to search a content” is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed alleged invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, MMSMM further disclose text receivable to search a content (“This works in other apps that use the keyboard as well, such as … in the URL bar and Google search box.”) It is noted by the Examiner that URL boxes and the Google search box were both capable of searching a content at the time of the alleged invention.
Regarding claim 59: Application icons remain taken as admitted prior art at the time of the alleged invention. Applicant failed to timely traverse the official notice taken in the non-final rejection mailed 09/19/2019. Furthermore, a plurality of application icons were known in the art as evidenced by Kluttz et al as described above. See teachings, findings, and rationale above for claim 49.
Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MMSMM (published on Jun 24, 2011 at https://www.youtube.com/watch?v=uPgo8UzhFIY) in view of Kluttz et al (US 20120311466 A1) and further in view of Son et al (US 20100097321 A1) and Wagner (US 20120023453 A1) as applied above, and further in view of Perez-Noguera (US 20080042978 A1).
MMSMM shows a device as described above.
As recited in claim 50, MMSMM is silent regarding whether the first input comprises a tap input tapping a portion of the electronic device.
Regarding claim 50: Perez-Noguera teach that “any motion and/or gesture can be assigned to any suitable function and/or feature” [0055].
The Examiner finds that tap input was predictable at the time of the alleged invention. 
It would have been obvious to one of ordinary skill in the art at the time the alleged invention was made to arrive at the recited gesture assignment in the course of routine, arbitrary user configuration. The rationale is as follows: one of ordinary skill in the art would have had reason to arbitrarily assign quick, easy-to-perform gestures, such as the notoriously well-known tap gesture, to frequently called functions for efficiency and ease of use as is notoriously well known in the art.
Claim 54 is rejected under pre-AI 35 U.S.C. 103(a) as being unpatentable over MMSMM (published on Jun 24, 2011 at https://www.youtube.com/watch?v=uPgo8UzhFIY) in view of Kluttz et al (US 20120311466 A1) and further in view of Son et al (US 20100097321 A1) and Wagner (US 20120023453 A1) as applied above, and further in view of Ishihara et al (US 20110007009 A1).
MMSMM shows a device as described above.
As recited in claim 54, MMSMM is silent regarding whether the controller is further configured to display, via the display, the user interface screen including the plurality of application icons and the text input portion without the keyboard before relocating the text input portion from the first position to the second position.
As recited in claim 54, Ishihara et al show that a controller is (inherently) configured to display, via a display (touchscreen), user interface screen 30 including at least one icon (see portrait of a person’s head and shoulders on the left side of Fig. 8) and the text input portion (see URL box of the left side of Fig. 8) without a keyboard (note the absence of a keyboard on the left side of Fig. 8) before (insofar as the left side of Fig. 8 is before the right side of Fig. 8) relocating the text input portion from a first position (see position of URL box on left of Fig. 8) to a second position (see position of URL box on the right side of Fig. 8).
The Examiner finds that displaying a user interface screen with at least one icon and a text input portion without a keyboard was predictable at the time of the alleged invention.
It would have been obvious to one of ordinary skill in the art at the time the alleged invention was made to display the user interface screen of MMSMM with at least one icon and a text input portion without a keyboard before relocating the text input portion from the first position to the second position. The rationale is as follows: one of ordinary skill in the art would have had reason to increase the display area available for content other than a keyboard during any time that occurs prior to the user summoning the appearance of the keyboard, including the recited time, so as to succumb to longstanding market pressure for displaying increasing amounts of information on screens with decreasing area.
Claim 57 is rejected under pre-AI 35 U.S.C. 103(a) as being unpatentable over MMSMM (published on Jun 24, 2011 at https://www.youtube.com/watch?v=uPgo8UzhFIY) in view of Kluttz et al (US 20120311466 A1) and further in view of Son et al (US 20100097321 A1) and Wagner (US 20120023453 A1) as applied above, and further in view of Parker (“Google Voice Search & Search By Image Comes To Desktops”, Published June 14, 2011 at https://searchengineland.com/google-voice-search-search-by-image-comes-to-desktops-81633).
MMSMM shows a device as described above.
As recited in claim 57, MMSMM is silent regarding whether the user interface screen further includes a visual object related to a voice recognition function, wherein the controller is further configured to: in response to a user input, relocate the text input portion and the visual object related to a voice recognition function from the first position to the second position; and in response to a touch input, relocate the text input portion and the visual object related to a voice recognition function from the second position to the first position and display the keyboard in the third position.
As recited in claim 57, Parker shows a visual object (“microphone icon”, see first page) related to a voice recognition function (“Voice Search”, see first page).
The Examiner finds that a microphone icon related to a voice recognition function was predictable at the time of the alleged invention.
It would have been obvious to one of ordinary skill in the art at the time the alleged invention was made to integrate a microphone icon with the text input box of MMSMM as taught by Parker. The rationale is as follows: one of ordinary skill in the art would have had reason to make voice input ubiquitous and to increase adoption by increasing awareness of the voice input option as taught by Parker (see pages 1-2).
Conclusion
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

JULIE ANNE WATKO
Primary Examiner
Art Unit 2627


/Julie Anne Watko/Primary Examiner, Art Unit 2627         
06/30/2022
A Supervisory Patent Examiner has approved of reopening prosecution by signing below:
/KE XIAO/Supervisory Patent Examiner, Art Unit 2627                                                                                                                                                                                                        

Authorization for Reopening Prosecution
As the examiner has specific knowledge of the existence of a particular reference or references which indicate nonpatentability of at least one of the appealed claims as to which the examiner was reversed, I as Technology Center (TC) Director, authorize that prosecution be reopened under 37 CFR 1.198  for the purpose of entering the new rejection. See MPEP § 1002.02(c) and MPEP § 1214.07.  My approval for reopening prosecution is placed on this Office action.

/John E. Barlow Jr./
Technology Center 2600 Group Director                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to PTAB, “under the broadest reasonable interpretation one skilled in the art would understand that the claim 49 term of an “object” refers to a distinct, programmed, element of the user interface.” See page 7 of the PTAB Decision mailed 03/17/2022, emphasis in original.